o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-122124-14 uil the honorable mark pocan member u s house of representatives east doty street suite madison wi attention ------------------- dear congressman pocan i am responding to your inquiry dated date which you wrote on behalf of your constituent -------------------- ---------- wanted to know if he can offset his excess_deferral to his sec_457 plan in by the amount that he underutilized his sec_403 plan in the several years prior to internal_revenue_code irc sec_457 limits the amount a participant may contribute to a sec_457 plan in a particular year the limit is periodically adjusted for inflation sec_457 for the limit was generally dollar_figure notice internal_revenue_bulletin this limit is not defined with reference to prior years each year’s limit stands on its own accordingly ---------- cannot exceed the limit to his sec_457 plan by the amount he underutilized his sec_403 plan in years prior to conex-122124-14 i am sorry my response is not more favorable but i hope this information is helpful if you have any questions please contact me ---------------- or ----------------- at ----- ------------ john t ricotta branch chief qualified_plans branch employee_benefits tax exempt and government entities sincerely
